Citation Nr: 1736267	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-31 871	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hip arthritis.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for bilateral ankle instability.

4.  Entitlement to service connection for a bilateral pes planus and pes cavus with blisters and hammertoes.

5.  Entitlement to service connection for bilateral hallux valgus.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a nasal disability.

9.  Entitlement to service connection for residuals of a positive purified protein derivative (PPD) test.  

10.  Entitlement to service connection for a heart disability.

11.  Entitlement to service connection for acid reflux claimed as gastroenteritis.

12.  Entitlement to service connection for chronic epididymitis.

13.  Entitlement to service connection for chronic urination.

14.  Entitlement to service connection for tinea corporis and tinea pedis.

15.  Entitlement to service connection for onychomycosis.

16.  Entitlement to service connection for paresthesia and/or paralysis of the bilateral upper extremities.

17.  Entitlement to service connection for paresthesia and/or paralysis of the bilateral lower extremities.

18.  Entitlement to service connection for teeth grinding for dental treatment purposes.

19.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

20.  Entitlement to service connection for a dental disability.

21.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected acromioclavicular joint degenerative changes of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from October 1995 to March 2006.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

On June 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through the representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, on June 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  See Motion to Withdraw Appeal dated June 5, 2017.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.





		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


